t c memo united_states tax_court leslie r barth petitioner v commissioner of internal revenue respondent docket no filed date leslie r barth pro_se elise frost alair for respondent memorandum findings_of_fact and opinion cohen judge in a statutory notice sent date to leslie r barth petitioner and terry e barth ms barth respondent determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6653 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number in a separate statutory notice sent date to petitioner respondent determined a deficiency of dollar_figure in petitioner's federal income taxes and additions to tax of dollar_figure under sec_6653 and dollar_figure under sec_6654 for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner and ms barth filed separate petitions her case was docketed as no after a consolidated trial respondent entered into a stipulated decision with ms barth in which it was agreed that there are no deficiencies in or additions to tax due from her the issue remaining for decision is whether petitioner is liable for the additions to tax for fraud the deficiencies and the addition_to_tax under sec_6654 determined by respondent are decided against petitioner by reason of his failure properly to prosecute this case the reasons for that action are discussed below findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided at the federal correctional institute in danbury connecticut at the time that his petition was filed petitioner graduated from the wharton business school at the university of pennsylvania in and from harvard law school in between and petitioner was employed by the office_of_tax_legislative_counsel u s department of the treasury served with army intelligence and was employed by the accounting firm of touche ross co in petitioner commenced the private practice of law in a partnership that later became a professional_corporation bergman barth bergman barth specialized in tax matters estate_planning pensions and corporate planning petitioner was the managing partner and prepared the tax returns for bergman barth he was admitted to the u s tax_court bar date an agreement dated date under which bergman barth bought petitioner's shares in that firm included the following terms buyer agrees to pay barth petitioner for said shares of capital stock the principal sum of one hundred thousand dollar_figure dollars in manner and form as follows a one hundred thousand dollar_figure dollars thereof at the closing hereinafter described in manner and form as set forth in schedule a attached buyer agrees to pay barth deferred_compensation in the amount of two hundred fifty-one thousand one hundred twenty dollars and forty-nine cents dollar_figure and barth agrees that he will report said sum as earned_income when paid on his proper income_tax return and the buyer agrees it will issue a timely form_1099 such amount shall be paid in manner and form as follows a two hundred fifty-one thousand one hundred twenty dollars and forty-nine cents dollar_figure thereof at the closing hereinafter described in manner and form as set forth in schedule b attached during petitioner received checks totaling dollar_figure from bergman barth on or about date petitioner began to practice law under the name leslie r barth associates p c the law firm petitioner was the sole owner of the law firm although the name was changed on or about date to barth richheimer p c during each of the years in issue petitioner provided clients with legal advice on federal_income_tax matters during the years in issue petitioner conducted business through a variety of corporations and other entities controlled by him the law firm and other entities controlled by petitioner issued checks to petitioner to ms barth and to other entities or accounts controlled by petitioner in the following amounts year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure funds withdrawn by petitioner from the various accounts were used for personal purposes during the years in issue during the years in issue petitioner maintained a home in fairfield connecticut that had rooms and was situated on acres of land petitioner acquired a collection of automobiles as of petitioner maintained at his residence in connecticut no fewer than automobiles including a rolls royce a jaguar two ferraris and mercedes ranging from the model to a model petitioner registered a pontiac in his name but all of the other automobiles were registered in the name of international automobiles ltd an entity that purported to be a business conducted by petitioner or by petitioner and ms barth as partners but which conducted little or no actual business activity during the years in issue petitioner submitted financial statements to various institutions on financial statements dated date date and date petitioner represented that his compensation from his law firm was dollar_figure on two financial statements dated date he represented that his compensation from the law firm was dollar_figure in date petitioner signed a form_1120s u s small_business_corporation income_tax return for his law firm that return showed petitioner's compensation as dollar_figure petitioner however did not file that return petitioner did not file timely federal_income_tax returns for the years in issue for himself for the law firm or for other entities with which he was involved on date he filed an individual joint_return for petitioner did not file a federal_income_tax return for no later than the internal_revenue_service irs commenced an investigation of petitioner on date petitioner pleaded guilty to failure_to_file his personal income_tax return for in violation of sec_7203 on date he filed individual joint returns for and in order to receive favorable consideration at the time of sentencing on his conviction in late or early attorneys for petitioner employed william lipton lipton who was then a partner at the accounting firm of ernst whinney to prepare petitioner's federal tax returns for and for approximately years lipton attempted to reconstruct for petitioner books_and_records in order to prepare returns the records however were in terrible shape consisting of nothing but check stubs and canceled checks brian onofrio onofrio an employee of petitioner also attempted to reconstruct petitioner's records in order to prepare tax returns for the years in issue richard timbie timbie was one of several lawyers representing petitioner in relation to his failure_to_file returns petitioner's return filed for reported adjusted_gross_income of dollar_figure he claimed a loss from the law firm as a subchapter_s loss and did not report the income received from bergman barth petitioner's returns for and reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure respectively attached to each return on the advice of timbie was a statement that the income reported on the return did not include amounts withdrawn by the taxpayer from this law firm and other related entities those withdrawals were contemporaneously recorded as loans and were repaid by the taxpayer in the taxable_year or in subsequent years the amounts thus excluded from taxable_income reported on the returns were dollar_figure for dollar_figure for and dollar_figure for no loan documents were ever prepared or executed by petitioner the amounts claimed to be loans were reconstructed from notes on check stubs and no records showing actual repayments were maintained on the financial statements that he submitted during the years in issue as set forth above petitioner did not disclose any loans due to the law firm or his other entities after examination of the returns belatedly filed by petitioner respondent determined that petitioner had additional compensation interest and other income for the years in issue for respondent determined that no election was filed to qualify the law firm as an s_corporation and that it had not been established that any deductible loss was sustained the net adjustments determined by respondent increased petitioner's income by dollar_figure for dollar_figure for dollar_figure for and dollar_figure for respondent also determined that petitioner had unreported taxable_income of dollar_figure for from through petitioner failed to provide to respondent any indication that these amounts were incorrect opinion before discussing our conclusions with respect to fraud we set forth the lengthy procedural history of this case that history explains in part why we conclude that petitioner's representations are not credible and why we determine the deficiencies in issue against him by reason of his defaults procedural history in his petition filed date petitioner alleged that all of respondent's determinations were in error as the facts upon which he relied he alleged a at the present time due to my incarceration at the federal correctional institute danbury route pembroke station danbury ct it is impossible for me to allege facts in support of my assignments of error as the necessary records and documents are not available to me upon my release i will prepare an amended petition in order to comply with the court's rules petitioner designated new york new york as the place of trial for this case petitioner never sought leave to file an amended petition in the answer respondent alleged in support of the determination that the underpayments of tax for the years in issue were due to fraud facts concerning petitioner's education and employment his failure_to_file timely returns the omission of substantial amounts of income on the returns that were belatedly filed and his failure to maintain or to submit for examination complete and adequate books_and_records petitioner belatedly filed a reply denying the allegations but not setting forth any specific facts contradicting them by notice served date this case was set for trial in new york on date on date petitioner filed a motion for continuance and a motion to change the place of trial to hartford connecticut in the motion for continuance petitioner represented that he was released from the federal correctional institute on date and since then had been attempting to obtain his records to prepare properly for trial he also represented that he had been attempting to accumulate sufficient funds to retain counsel petitioner's motions were granted by notice served date the case was set for trial on date in hartford connecticut on date petitioner filed a motion for continuance representing that he had been indicted by the united_states on several counts of mail fraud that his mail fraud trial was scheduled to commence on date and that he was unable to prepare for trial in this case during the mail fraud trial respondent did not object and petitioner's motion was granted by notice served date this case was set for trial in hartford connecticut on date on date petitioner filed a motion for continuance petitioner represented that he was in the process of seeking to set_aside a guilty verdict entered against him in the mail fraud case and that therefore he could not prepare for trial of this case on date respondent filed a motion to compel production of documents and on date respondent filed a motion to compel responses to respondent's interrogatories respondent's motion to compel production of documents was granted and petitioner was ordered to produce the documents on or before date respondent's motion with respect to interrogatories was granted and petitioner was ordered to respond to the interrogatories on or before date the motions were set for hearing with respect to sanctions on date meanwhile on date ms barth filed a motion to consolidate this case with her case that motion was granted date in a subsequent telephone conference call among the parties and the court the court indicated that petitioner's motion for continuance would be granted only if he cooperated with respondent with respect to the stipulation of facts and responded to the outstanding discovery thereafter ms barth moved for a severance of the cases representing that her psychological health required that she seek immediate resolution of the innocent spouse and duress issues that she had raised when the cases were called for trial on date respondent filed a motion for sanctions against petitioner reporting on petitioner's failure to comply with the outstanding court orders ms barth's motion for severance was denied and the cases were set for trial date on date the first stipulation of facts was filed trial commenced with respect to the issues raised by ms barth witnesses who testified on june and included petitioner lipton and timbie on date petitioner was directed to answer the interrogatories by date the court advised the parties that the trial would be resumed in the spring of probably in new york city which petitioner had identified as his then current center of activity the parties were directed to file a joint written status report on or before date and petitioner's motion for continuance was granted with respect to further trial at a time and date to be set after the filing of the joint written status report on date a status report was filed by ms barth and respondent respondent reported that petitioner had responded to the interrogatories but that a further conference was necessary to draft a second stipulation of facts and to develop further the cases for trial by order served date the cases were set for trial in new york city on date the parties were ordered to submit on or before date trial memoranda setting forth a discussion of the issues remaining to be tried and the legal authorities relied on by the parties identifying each witness to be called at trial with a brief summary of the anticipated testimony of such witness and other matters the order stated witnesses who are not identified in the trial memorandum will not be permitted to testify at the trial without leave of the court upon sufficient showing of cause the requirement of the trial memorandum had been included in the standing pre-trial order served with each prior notice of trial but petitioner never submitted a trial memorandum the order served date also required the filing of a stipulation of facts on or before date ms barth and respondent entered into a second stipulation of facts attaching a variety of records showing receipt by petitioner of amounts determined by respondent to be unreported income and attaching various tax returns filed for entities controlled by petitioner over a period of time petitioner failed to cooperate with respondent and ms barth's counsel with respect to this stipulation of facts on date respondent's request for admissions was filed reflecting service on petitioner on date petitioner did not respond to the request for admissions in early date in a telephone conference call among the parties and the court and stephen r field field an attorney for petitioner who had not entered his appearance in this case petitioner requested a continuance for the purpose of employing field to represent him the court advised petitioner that no continuance would be granted in view of the history of this case the case was called for trial on date in new york city respondent filed a motion for sanctions and a motion to dismiss for failure properly to prosecute the second stipulation of facts executed by respondent and ms barth was filed petitioner arrived late and filed a motion for continuance based upon the pendency of an appeal from his mail fraud conviction his motion for continuance was denied and the court stated that respondent's motions would be granted with respect to the deficiencies the court indicated that the trial would proceed with respect to the fraud issues and those issues involving ms barth the court advised petitioner that he could testify but that he could not call any other witnesses because of his failure_to_file a trial memorandum or to have present those witnesses petitioner thereafter testified that he would have called timbie and onofrio as witnesses but he admitted that he had not taken any steps to produce them for the trial petitioner represented that he intended to employ field as his attorney by date and that he was in consultation with field about his testimony in this case the court advised petitioner that he could move to set_aside the defaults previously declared and that cooperation with respect to the second stipulation of facts and his testimony might help him in that regard petitioner then indicated that most of the items set forth in the second stipulation of facts were agreeable at no time during his testimony however did petitioner show any error or suggest any specific error in respondent's determination with respect to the deficiencies on date the case was submitted petitioner was advised that he had until date to make any motions to be relieved of his prior defaults to vacate admissions or to strike any exhibits to which a valid evidentiary objection could be made the court stated you must include a detailed offer of proof including copies of any documents that you would offer in evidence such as transcripts of prior testimony and a summary of the anticipated testimony that you or any other witness could give at any further trial if the record were reopened you're certainly going to have to show good cause and i frankly doubt it because on the basis of the history so far i've drawn the inference that you had never any intention to prosecute this case but only to delay it but if you--i do have to consider any such motions with regard to the interest of justice and you're obviously going to have to offset any prejudice to the court to respondent and to mrs barth from the delays and from not resolving it at that point the court directed that in the absence of an order granting any subsequent motions by petitioner simultaneous opening briefs were due from the parties date and answering briefs were due_date on date petitioner filed a motion for reconsideration of default judgment and new trial and offers of proof petitioner offered no excuse for his prior failures to comply with court orders or to proceed to trial had not as of that time employed counsel and merely represented that he was prepared to contact respondent in the ensuing week to discuss a possible third stipulation of facts petitioner's offers of proof consisted of a statement of his intention to call timbie who would give his opinion that the returns were prepared in accordance with the provisions of the applicable internal_revenue_code and applicable regulations and onofrio who would testify that he had access to petitioner's records and would give the same opinion further according to the offer of proof the witnesses would testify that petitioner did not intend to misstate or misrepresent his income because the proffered testimony of timbie and onofrio was primarily inadmissible opinion was inconsistent with the testimony previously given by timbie and lipton and was not sufficient to comply with the court's direction petitioner's motion for reconsideration was denied date petitioner failed to file the briefs ordered by the court discussion petitioner has attempted to delay this proceeding indefinitely without any indication that he has additional evidence to present on the merits of the deficiencies the documents received in evidence and petitioner's admissions support respondent's determinations of substantial amounts of unreported income refute the contention on petitioner's belatedly filed returns that cash received by him during the years in issue constituted loans and contain no suggestions that petitioner is entitled to deductions not previously allowed during the years from the time that his returns were filed and the additional years that this case has been pending petitioner has failed to specify errors in respondent's determinations of the amounts of his unreported income we are satisfied that no injustice has resulted from our determination that he is liable for the deficiencies determined by respondent during trial we cited to petitioner and he acknowledged familiarity with our opinion in 82_tc_413 affd without published opinion 772_f2d_910 9th cir he was thus well aware that his failure to proceed as ordered by the court would ultimately lead to resolution of these issues against him but he made no attempt to comply respondent's motion to dismiss shall be granted under rule sec_123 sec_142 and sec_149 see brooks v commissioner t c pincite- and cases cited therein petitioner also has the burden_of_proof with respect to the addition_to_tax under sec_6654 for that addition_to_tax is mandatory absent exceptions not shown to exist here 75_tc_1 respondent's determination in that regard must also be sustained the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence that some part of an underpayment for each year was due to fraud sec_7454 rule b this burden is met if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may however be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 53_tc_96 the failure_to_file tax returns without more is not conclusive proof of fraud such omission may be consistent with a state of mind other than the intention and expectation of defeating the payment of taxes stoltzfus v united_states supra 314_f2d_478 3d cir affg in part and revg in part tcmemo_1961_192 86_tc_1253 failure_to_file however may be considered in connection with other facts in determining whether an underpayment_of_tax is due to fraud petitioner's return for was filed years late he did not file a return for his returns for and were filed only after he was investigated by the irs and in relation to sentencing on his conviction under sec_7203 because petitioner failed to maintain complete and accurate records his representatives could not prepare accurate returns petitioner's training and experience and knowledge of the proper way to keep books_and_records and report taxable_income must be considered under these circumstances we infer that the failure_to_file returns and the failure to maintain records were intended to conceal his income and avoid payment of taxes see 877_f2d_1364 8th cir affg tcmemo_1987_412 o'connor v commissi412_f2d_304 2d cir affg on this issue and revg tcmemo_1967_ grosshandler v commissioner supra pincite petitioner's asserted during his testimony that he relied on lipton onofrio and timbie to prepare his tax returns with respect to the purported loans he testified a significant portion of the proceeds that i received from the bergman barth firm which in the aggregate deferred_compensation and capital_gains et cetera aggregated close to dollar_figure to the best of my knowledge was rerouted in other words through the pc and other entities in other words loans were made by myself individually to the pc and to the other related entities from the proceeds that i realized on the bergman barth sale so that obviously if one were dealing with just the checks that were written to me number one they don't reflect rather significant loans which i believe at least a significant part of the interest has been checked and allowed by the irs and also as i say it doesn't reflect the good part of the dollar_figure that got rerouted in other words through those accounts so it was those analysis in other words that i went through with mr timbie and with mr onofrio in other words to present the clearest picture and the main point of focus that mr timbie had with respect to the loans and i think which lead to the statements being attached to the returns was the issue in subsequent years years subsequent to what happened was--let me take that back what happened is in the early years there was a credit balance running from the entities to me in other words i lent them more money than they lent me and they were repaying it there was a time when it ran the other way in other words where i owed them and the matter ultimately was repaid in years subsequent to the repayment years were primarily i believe and so that at the time that the statement was made i think--i don't recall the exact words but it was indicated that amounts were advanced in other words which were repaid during the current_year or in subsequent years this testimony does not in any way exonerate petitioner rerouting funds received from bergman barth would not make them nontaxable to the contrary petitioner's rerouting transactions in the context of the entire record of how he used multiple entities and devices to minimize or avoid taxes are evidence of an intent to conceal income petitioner's prior admissions of income from the firm of at least dollar_figure for each of the years in issue made on various financial statements belie the later claims that he received only loans and no significant taxable_income from the firm from petitioner's statement that he went through the analysis with timbie and onofrio we infer that they simply accepted petitioner's representations that certain amounts were loans in this case petitioner cannot hide behind his employment of others belatedly to prepare his returns he did not provide accurate complete or comprehensible records to the persons that he employed to prepare the returns see scallen v commissioner supra pincite 391_f2d_727 4th cir affg in part and revg in part tcmemo_1965_246 67_tc_143 moreover by the time the returns were filed the fraudulent acts and omissions had already occurred in assessing petitioner's offer of proof we have considered the testimony of lipton and timbie given in date in relation to ms barth's innocent spouse claim petitioner was present and objected to questions to timbie concerning the records that he had examined after those objections were overruled timbie testified that he worked primarily from schedules prepared by lipton and onofrio and recommended the statements attached to the tax returns with respect to alleged loans timbie did not see any loan documents although onofrio testified during criminal proceedings against petitioner and petitioner was advised on date to submit onofrio's prior testimony as part of his offer of proof petitioner failed to do so the record is replete with clear_and_convincing evidence that petitioner underpaid his tax in each of the years in issue and those underpayments are due to fraud on consideration of the entire record respondent's motion to dismiss for lack of prosecution will be granted and decision will be entered for respondent
